Order entered March 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01554-CV

                           WALTER S. MITCHELL III, Appellant

                                               V.

                            DALLAS COUNTY ET AL, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-02171

                                           ORDER
       We GRANT appellant’s March 26, 2013 motion to correct his brief.                  Appellant

mistakenly placed the incorrect appellate cause number on his brief that was filed on March 21,

2013. We DIRECT the Clerk of the Court to transfer the brief and the March 21, 2013 defective

brief notice from appellate cause number 05-12-01681-CV to appellate cause number 05-12-

01554-CV. We ORDER appellant to file, within thirty days of the date of this order, an

amended brief correcting the deficiencies noted in this Court’s March 21, 2013 letter.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE